Citation Nr: 1825461	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a pulmonary disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1983 to April 1996 and in the Air Force from September 2001 to September 2002, from March 2003 to May 2004, and from October 2006 to August 2007. He received a number of medals and accolades, including the Army Commendation Medal with two oak leaf clusters, the Air Force Commendation Medal, and the Air Force Achievement Medal. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from an August 2012 rating decision and a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in June 2017. A transcript of the proceeding is of record. 

The Board notes that the August 2012 rating decision initially evaluated the Veteran's PTSD disability as 10 percent disabling effective June 22, 2011. See August 2012 Rating Decision. The Veteran subsequently filed a timely notice of disagreement in July 2013. See July 2013 Notice of Disagreement. A September 2014 AOJ rating decision awarded a 30 percent rating effective to the date of claim. As a higher schedular rating remains available, the claim for a higher initial rating remains on appeal. See AB v. Brown, 6 Vet. Ap. 35, 38 (1993).

The issue of entitlement to service connection for a pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected PTSD has been manifested by sleep disturbances, hypervigilance, irritable behavior and angry outbursts, avoidance, flashbacks, anxiety, passive suicidal ideation, memory loss, and inability to establish and maintain effective relationships; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not higher, for PTSD have been met for the entire appeal period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.
II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. §4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability is resolved in favor of the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Where a veteran appeals the initial rating assigned for a service-connected disability, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. §4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

III. Analysis

The AOJ granted service connection for PTSD rated as 10 percent disabling to the Veteran in an August 2012 rating decision. See August 2012 Rating Decision. The Veteran filed a timely Notice of Disagreement in July 2013, alleging that his PTSD should warrant at least a 50 percent disability rating. See July 2013 Notice of Disagreement. He stated that he had difficulty with people, as evidenced by his divorces, and struggles at work. Id. He further noted that he was hypervigilant, depressed, and had trouble sleeping. Id. In a subsequent rating decision issued in September 2014, a Decision Review Officer increased the Veteran's disability rating for PTSD from 10 percent to 30 percent effective June 22, 2011 - the day the Veteran initially filed his claim for service connection for PTSD. See September 2014 Rating Decision. The Veteran's disability rating for PTSD has remained at 30 percent since that decision. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders. Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5). See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015). These revised provisions apply to claims that had been certified for appeal to the Board on or before August 4, 2014 - such as this claim.

A 30 percent rating for mental disorders to include PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and/or recent events). 38 C.F.R. §4.130, DC 9411. 

A 50 percent disability rating for PTSD is warranted when the Veteran's symptoms manifest as follows: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (i.e. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

PTSD evaluated at 70 percent disabling requires the following manifestations: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or the inability to establish and maintain effective relationships. Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

A review of the Veteran's file reveals the following evidence regarding his PTSD. Historically, during Operation IRAQI FREEDOM, the Veteran was approximately 20 feet away from an improvised explosive device (IED) explosion which lodged a piece of shrapnel in his left upper arm and caused ringing in his ears. He subsequently reported symptoms of feeling significantly stressed by his life or life events, and having been bothered by feeling down, helpless, panicky and anxious. He filed his service connection claim for PTSD in June 2011. In August 2011, he reported not having received any private treatment due to financial inability.

The Veteran underwent his initial VA examination in July 2012.  He was currently working as a paramedic with a fire department and, within the last year, completed a Bachelor's degree in Fire Science. He was currently working on a Master's Degree in Occupational Safety and Health. He reported a history of 3 marriages. The Veteran endorsed some slight depression and an increase in irritability since his service in Iraq. The examiner opined that while the Veteran did have PTSD, the symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication. The examiner also noted that the Veteran experienced recurrent memories and dreams about his stressors, and exhibited avoidance of stimuli. At the time, the examiner indicated the Veteran had trouble falling or staying asleep, irritability or outbursts of anger, depressed mood, anxiety, and difficulty establishing and maintaining effective work and social relationships. He remarked that the Veteran did not appear to pose any threat of danger or injury to himself or others at this time, though. It was this VA examination that the AOJ relied upon when it established a 10 percent rating for the Veteran's PTSD disability. See August 2012 Rating Decision.

A December 4, 2012 letter from the Veteran's work supervisor, a medic officer for the San Antonio Fire Department, chronicled the following about the Veteran: he became angry and got into confrontations with patients and coworkers, he had expressed suicidal thoughts on occasion, he made comments that seemed "absolutely illogical, coming from left field," he acted out in ways that were inappropriate for the situation, he developed facial tics and twitches when he was stressed, he was difficult to work with, and he had complained about having intrusive thoughts. 

The Veteran filed a timely Notice of Disagreement, claiming that his disability rating for PTSD should have been evaluated as 50 percent disabling instead of 10 percent. See Notice of Disagreement. He explained that his PTSD was something he lived with daily; he had been divorced twice, and was having trouble at work because of his inability to work with other people well. Id. He further noted that he was hypervigilant, depressed, and had trouble sleeping. Id. A separate correspondence was received from the Veteran, providing statements allegedly made by the examiner that caused the Veteran to distrust him and disagree with him. See July 2013 Statement in Support of Claim. He felt that he was not provided with a fair evaluation and that the examiner was unskilled in military experiences and patient care. Id. He further alleged that the examiner "was not happy" with some of his responses, and said he "didn't think anything was wrong, except he had to write something down by VA guidelines." Id. 

A second VA examination was conducted in July 2014. The Veteran reported continued full-time employment as a paramedic. He described not being close to his 3 adult children from his first marriage. He denied any psychiatric hospital stays or suicide attempts. He became tearful when speaking about combat tours. His appetite fluctuated. His interest and energy was low. His concentration was fair. He did not socialize but did have a supportive girlfriend. He had restless sleep, sleeping about 4 hours per night, with combat nightmares. He did endorse feeling depressed but had declined medications in the past. The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. See July 2014 C&P Examination. The examiner recorded that the Veteran endorsed having recurrent distressing memories and dreams, avoidance behaviors, a persistent negative emotional state, hypervigilance, and irritable behavior, as well as a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty or inability to establish and maintain effective work and social relationships. Id. However, the Veteran appeared to have a normal affect, as well as good judgment and insight. Id. He was cooperative but slightly sarcastic at times. He was well groomed with good eye contact. His speech had normal rate and volume. Mood was mildly depressed, and affect was normal. The Veteran had a clear sensorium, and thought process was coherent and logical. He denied suicidal and homicidal ideations as well as audio and visual hallucinations. After this examination, the AOJ increased the Veteran's disability rating for his PTSD from 10 percent to 30 percent. See September 2014 Rating Decision. 

The Veteran perfected his appeal, stating he continued to feel that his symptoms more closely warranted a rating of 50 percent. See September 2014 VA Form 9. He insisted that the July 2014 examiner did not record all of his symptoms, and explained that he also experienced the following: disturbances of motivation and mood, impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, anxiety, depressed mood, forgetting names, impaired judgment, and panic attacks. Id. He further stated his PTSD affected his employment and he believed the only reason he still had a job was because his supervisor was also a veteran and could sympathize with him. Id.

At his hearing in June 2017, the Veteran testified as to his PTSD symptoms. He explained that he experiences panic attacks, depression, difficulty getting motivated and getting out of bed, sleep disturbances, suspiciousness, memory loss, difficulty interacting with people, and angry outbursts. See June 2017 Hearing Transcript. 

The record also includes psychotherapy sessions in the VA clinic setting. These are significant for the Veteran's description of having acute PTSD reactions in the course of his duties as an EMT and having irritability and anger in stressful situations. He reported more difficulty in being lighthearted than in the past as well as feelings of loneliness. He endorsed some passive suicidal ideations but denied intent. The Veteran tended to be more bothered by past combat events in the present time than at the time they happened. His mental status examinations were significant for dysthymic mood with tearful affect. 

In analyzing the Veteran's current disability, the Board finds that the Veteran's symptoms most closely correspond to a 70 percent rating for PTSD. Specifically, the majority of the Veteran's statements pertain to his inability to get along with other people and maintain relationships with family and coworkers. For example, he has been divorced three times and does not appear to maintain relationships with any of his children. See July 2014 C&P Examination. Furthermore, his supervisor has indicated that his inability to work well with other coworkers has resulted in scheduling difficulties. See July 2013 Buddy/Lay Statement. His supervisor also noted that the Veteran makes illogical and irrelevant commentary at times. Id. The Veteran endorsed experiencing difficulty in adapting to stressful circumstances and unprovoked irritability at the hearing. See June 2017 Hearing Transcript. He testified that following a nightmare, he once dragged his wife out of bed by her hair; on another occasion, he had an outburst at a civilian bomb technician who proclaimed that "anybody that buys fertilizer...is a terrorist." See June 2017 Hearing Transcript. These frequent outbursts are documented in the buddy statement provided by his supervisor, as well. See July 2013 Buddy/Lay Statement. He has suicidal ideations which were noted as early as 2012. As such, the Board feels that the Veteran's symptoms and manifestations of PTSD most closely warrant a 70 percent rating. 

In so finding, the Board observes that the Veteran has provided inconsistent reports of his PTSD symptoms and functioning over the course of the appeal - particularly in the earlier course of the appeal. For example, the initial VA examination report in 2012 reflected a very mild level of complaints and symptomatology. However, the Veteran immediately reported having difficulty relating to the 2012 VA examiner. Nearly simultaneously, the Veteran submitted a December 2012 statement from a medic officer who had observed the Veteran during the course of his employment who described the Veteran as angry and confrontational with patients and co-workers, expressing suicidal thoughts, occasional inappropriate thoughts and conduct, being difficult to work with, and having intrusive thoughts. The Board has no reason to doubt the observations of the medic officer. Additionally, the Board observes that the Veteran's testimony before the undersigned was straightforward and honest. The Board therefore finds the statements of the Veteran and the medic officer regarding the nature, frequency, and severity of his symptoms to be credible and truthful establishing that the current symptoms have been present for the entire appeal period. 

The Veteran does not argue, and the lay and medical evidence does not reflect, that the Veteran's PTSD causes "total" occupational and social impairment. In this respect, despite his PTSD symptomatology, the Veteran has remained employed in substantially gainful employment throughout the entire appeal period. He is socially isolated, but does report being in a relationship with his girlfriend. The Veteran does not report being a danger to himself or others, having delusions or hallucinations, or being unable to care for himself.  Overall, the severity, duration and frequency of the Veteran's PTSD do not meet, or more nearly approximate, total occupational and social impairment for any time during the appeal period. There is no further reasonable doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C. § 5107(b).
ORDER

A 70 percent, but not higher, for PTSD is granted for the entire appeal period.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Veteran underwent a Compensation and Pension Examination (C&P Examination) in February 2016 for his respiratory condition. See February 2016 C&P Examination. The examiner opined then that the Veteran's only respiratory condition involved a "small, nodular opacity in [the] left lower lung," and explained it was an "incidental finding on [the] chest x-ray of unknown clinical significance." Id. The doctor did not provide a nexus opinion, though; that is, she did not indicate whether it was as likely as not that this condition was caused by or aggravated by the Veteran's service, nor did she provide a rationale for the opinion. 

A review of the record reflects that, during service in August 1990, a pulmonary function test (PFT) was interpreted as showing mild obstructive disease. The Veteran has also submitted records from Smithson Valley Family Medicine which include PFTs interpreted as showing mild to moderately severe restricted breathing. The Board requires additional examination to clarify the Veteran's current diagnoses with consideration of the PFT interpretations as well as clarification of the nature and etiology of the small nodular opacity on the Veteran's left lung described at the February 2016 VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall associate the Veteran's most recent medical treatment records that pertain to his respiratory condition with his file, specifically those records from March 2009 to the present and complete medical records from his provider of treatment at Smithson Valley Family Medicine who has prescribed the Veteran an inhaler and treated him for bronchitis.

2. Thereafter, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his respiratory disorder(s). The claims file must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a respiratory disorder(s) and whether such disability is the result of an in-service event during the time period from May 1983 to April 1996, from September 2001 to September 2002, from March 2003 to May 2004, and/or from October 2006 to August 2007, to include the Veteran's treatment for bronchitis and an abnormal PFT test in August 1990. The examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such respiratory disability is related to the Veteran's military service, including his environmental exposures. The examiner is requested to specifically explain the nature and etiology of the small nodular opacity on the Veteran's left lung described at the February 2016 VA examination.

In offering any opinion, the examiner must consider the following:
* the Veteran's frequent symptoms of shortness of breath while at rest, chronic coughing, sore throat, and hay fever while in service;
* an August 1990 PFT interpreted as showing pre-medication results of mild obstructive disease;
* statements made by the Veteran at separation wherein the Veteran stated his health was "about the same" as when he entered service;
* the Veteran's August 2014 Statement in Support of Claim describing that he was exposed to burning pits, unknown gas and chemicals at crash sites which should be accepted as true although not documented;
* the February 2016 VA examination noting that the Veteran has a small nodular opacity on his left lung; and
* records from Smithson Valley Family Medicine which include a pulmonary function test interpreted as showing mild to moderately severe restriction.

The rationale for any opinion offered should be provided.

3. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


